         Case 2:19-cr-00171-ABJ Document 75 Filed 03/13/20 Page 1 of 2



Eric J. Heimann
Wyoming State Bar No. 6-4504
Assistant United States Attorney
District of Wyoming
P.O. Box 668
Cheyenne, WY 82003
(307) 772-2124
eric.heimann@usdoj.gov

                      IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF WYOMING

 UNITED STATES OF AMERICA,

                       Plaintiff,

        v.                                                Criminal No. 19-CR-171-J


 MATTHEW TY BARRUS, et al.,

                       Defendants.



                      PRAECIPE FOR ISSUANCE OF SUBPOENAS


       The Clerk will please issue twenty (20) subpoenas in the above entitled case.

       DATED this 13th day of March, 2020.

                                             MARK A. KLAASSEN
                                             United States Attorney


                                      By:           /s/ Eric J. Heimann
                                             ERIC J. HEIMANN
                                             Assistant United States Attorney
Case 2:19-cr-00171-ABJ Document 75 Filed 03/13/20 Page 2 of 2




                              2
